Case 7:17-cr-00225-NSR Document 80 Filed 04/03/19 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

_________________ X

UNITED STATES OF AMERICA
QMB
-against-
S3 17 CR 225-01 (NSR)
CHUKWUEMEKA OKPARAEKE,

 

 

Defendant.
X
RoMAN, D.J.:
The attorney Tonv Mirvis privately retained to represent defendant is hereby ordered
Attorney's Narne

relieved and stand~by counsel to the pro se defendant in the above captioned matter is assigned to

Clinton Calhoun , CJA counsel.
Attorney's Narne

SO ORDERED.

/MWW»~

NEW€W§N,

UNITED STATES DISTRICT JUDGE

 

Dated: White Plains, New York
April 3, 2019

 

 

 

 

